IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF RESIGNATION                            No. 70185
                      OF KAREN ELIZABETH HEGGIE, BAR
                      NO. 1113.
                                                                                       FILED
                                                                                       MAY 0 9 2016
                                                                                           K.,QNDEMAN
                                                                                 CI,EtRAMeen5ICIE ISSNRT
                                                                                BY
                                                                                    CHIEVIDEPUATCLERK


                                ORDER GRANTING PETITION FOR RESIGNATIO
                                     This is a joint petition by the State Bar of Nevada and
                      attorney Karen Elizabeth Heggie for her resignation from the Nevada bar.
                                     SCR 98(5) provides that Nevada attorneys who are not
                      actively practicing law in this state may resign from the state bar if
                      certain conditions are met. The petition includes statements from state
                      bar staff confirming that no disciplinary, fee dispute arbitration, or client
                      security fund matters are pending against Heggie; and that she is current
                      on all membership fee payments and other financial commitments relating
                      to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                     Bar counsel has recommended that the resignation be
                      approved, and the Board of Governors has approved the application for
                      resignation.      See SCR 98(5)(a)(2). Heggie acknowledges that her
                      resignation is irrevocable and that the state bar retains continuing
                      jurisdiction with respect to matters involving a past member's conduct
                      prior to resignation. See SCR 98(5)(c)-(d). Finally, Heggie has submitted
                      an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


10/ 1947A    4439/0                                                                      k   -
                                                                                             -   4-1-31
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Karen Elizabeth Heggie's resignation.
                 SCR 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.
                                                           C.)


                                                          Parraguirre


                                                             /--SCAA-414-frc        J.
                                                          Hardesty


                                                                                    J.
                                                          Douglas




                                                                                    J.



                                                                                    J.




                                                          Pickering



                 cc: Karen Elizabeth Heggie
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e